IN THE SUPREME COURT OF THE STATE OF NEVADA




                     TYLER DAVID POOL,                                          No. 85571
                     Petitioner,
                     vs.                                                        FILED
                     THE SIXTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF                                   NOV      5 20li
                     HUMBOLDT; AND THE HONORABLE                                      .TH   EVR.01.q.11
                                                                           CL          'UP 'ME:: COURT
                     MICHAEL MONTERO, DISTRICT
                                                                          13
                     JUDGE,
                     Respondents,
                        and
                     THE STATE OF NEVADA,
                     Real Party in Interest.


                                            ORDER DENYING PETITION


                                 This original petition for a writ of mandamus or, in the
                     alternative, prohibition challenges the district court's jurisdiction to enter
                     a scheduling order following the State's filing of a notice of appeal in both
                     the justice court and the district court.
                                 A writ of mandamus is available to compel the performance of
                     an act that the law requires .. . or to control an arbitrary or capricious
                     exercise of discretion." Intl Game Tech., Inc. v. Second Judicial Dist. Court,
                     124 Nev. 193, 197, 179 P.3d 556, 558 (2008); see NRS 34.160.
                                 A writ of prohibition "arrests the proceedings of any tribunal,
                     corporation, board or person exercising judicial functions, when such
                     proceedings are without or in excess of the jurisdiction of such tribunal,
                     corporation, board or person." NRS 34.320.

SUPREME COURT
      OF
    NEVADA

10)   1,47A ..14DP                                                                                  55-9 Z3
                                     A writ is an extraordinary remedy, and whether a petition for
                        extraordinary relief will be considered is solely within this court's
                        discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
                        818 P.2d 849, 851, 853 (1991). Petitioner bears the burden to show that
                        extraordinary relief is warranted. See Pan v. Eighth Judicial Dist, Court,
                        120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                                     Having considered the petition and documents submitted in
                        support thereof, we are not persuaded that our extraordinary intervention
                        is warranted. Petitioner has not demonstrated that the district court failed
                        to perform an act the law requires or arbitrarily or capriciously abused its
                        discretion, Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558, nor has he
                        demonstrated that the district court acted in excess of its jurisdiction, NRS
                        34.320.
                                     The State appropriately filed a notice of appeal in the justice
                        court challenging that court's granting of petitioner's motion to suppress.
                        See generally NRS 189.020 ("The party intending to appeal must file with
                        the justice . . . a notice entitled in the action, setting forth the character of
                        the judgment, and the intention of the party to appeal therefrom to the
                        district court.").




SUPREME COURT
         OF
     NEVADA
                                                               2
(   I./47A    •::Wu.,
                              Petitioner points to no case law or statute that supports the
                  argument that the State filing an additional and superfluous notice of
                  appeal in the district court to appeal a justice court's suppression decision
                  would deprive the district court of its appellate jurisdiction. NRS 189.120(1)
                  ("The State rnay appeal to the district court from an order of a justice court
                  granting the motion of a defendant to suppress evidence."). Accordingly, we
                              ORDER the petition DENIED.



                                                                                   , C.J.




                                                                                       J.
                                                      Hardesty


                                                                                   ,   J.
                                                      Stiglich




                  cc:   Hon. Michael Montero, District Judge
                        Humboldt County Public Defender
                        Attorney General/Carson City
                        Humboldt County District Attorney
                        Humboldt County Clerk




SUPREME COURT
         OF
      NEVADA
                                                        3
( 01 I947A    •